                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ZACHARY KRIESEL,

       Petitioner,

v.                                                                  No. 19-cv-0992 KG/SMV

MARK BOWEN and ATTORNEY GENERAL
OF THE STATE OF NEW MEXICO,

       Respondents.

                                        JUDGMENT

       Having denied the Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus (Doc. 1),

by an Order entered concurrently herewith,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered in

favor of Respondents.

       IT IS SO ORDERED.



                                                  __________________________________
                                                  UNITED STATES DISTRICT JUDGE
